Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,973. Although the for example independent claim 1 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No. 11,050,973.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because for example claim 14 recites among other things: “A computer-readable storage medium having encoded thereon computer- executable instructions to cause a computing device to:” can be broadly, but reasonably construed to encompass a transitory, propagating signal, which is non-statutory subject matter.  Further, since the claim is not directed to a non-transitory, tangible medium within one of the four statutory classes of 35 U.S.C 101, claim 14 is directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post, JR. et al. (US 2020/0296462A1, filed 5-7-19, hereinafter Post) in view of Dunn et al. (US 2018/0107444A1, hereinafter Dunn).
Regarding claim 1, Post discloses: A computing system, comprising: one or more processing units (530, fig. 5); and a computer storage media having encoded thereon computer-executable instructions to cause the one or more processing units to: receive a plurality of streams (502/512, fig. 5), individual streams of the plurality of streams comprising a video component; receive orientation data (implied by landscape image or portrait image 502/512) from a sensor mounted to the computing system, the orientation data indicating that a display screen of the computing system is in a first orientation where a display screen aspect ratio is less than one (portrait orientation); in response to determining that the display screen is in the first orientation, cause a display of a first user interface arrangement comprising individual renderings of individual streams of the plurality of streams (fig. 3A), wherein the individual renderings each have a first aspect ratio that is greater than a target aspect ratio; receive additional orientation data from the sensor, the additional orientation data indicating that the display screen transitioned from the first orientation to a second orientation where the display screen aspect ratio is greater than one (landscape orientation); and in response to determining that the display screen transitioned from the first orientation to the second orientation, cause a transition from the first user interface arrangement to a display of a second user interface arrangement comprising updated renderings of the individual streams (fig. 3B), wherein the updated renderings each have a second aspect ratio that is less than the target aspect ratio (abstract; paragraphs: 0005; 0007; 0020-0021; 0024-0032)
Regarding 9, Post discloses: A method for a computer system, the method comprising: receiving a plurality of streams (502/512, fig. 5), individual streams of the plurality of streams comprising a video component; receiving orientation data from a sensor mounted to the computing system (implied by landscape image or portrait image 502/512), the orientation data indicating that a display screen of 
Regarding claim 14, Post discloses: A computer-readable storage medium having encoded thereon computer- executable instructions to cause a computing device to: receive a plurality of streams (502/512, fig. 5), individual streams of the plurality of streams comprising a video component; receive orientation data from a sensor mounted to the computing system, the orientation data (implied by landscape image or portrait image 502/512)  indicating that a display screen of the computing system is in a first orientation where a display screen aspect ratio is less than one (portrait orientation); display a first user interface arrangement comprising individual renderings of individual streams of the plurality of streams, in response to determining that the display screen is in the first orientation (fig. 3A), wherein the individual renderings each have a first aspect ratio that is greater than a target aspect ratio; receive additional orientation data from the sensor, the additional orientation data indicating that the display screen transitioned from the first orientation to a second orientation (landscape orientation) where the display screen aspect ratio is greater than one; and cause a transition from the first user interface arrangement to a display of a second user interface arrangement comprising updated renderings of the individual streams (fig. 3B), in response to the target aspect ratio (abstract; paragraphs: 0005; 0007; 0020-0021; 0024-0032)
Post differs from the claimed invention in that he does not specifically disclose underlined portions of the above claims: using target aspect ratio for renderings.
However, Dunn discloses: using target aspect ratio for renderings (figs. 32; 40; paragraphs: 0051; 0059).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Post’s system to provide for the following: using target aspect ratio for renderings as this arrangement would enable to effect renderings using a target aspect ratio as taught by Dunn.
Claims 2-8, 10-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to terminal disclaimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(2012/0249877A1) to Hernandez Costa et al. discloses determining video stream display positioning which teaches: Implementations disclosed herein relate to determining position information for displaying video streams of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651